78 So. 3d 104 (2012)
Kayla KEITT, Appellant,
v.
STEIN MART, INC., Appellee.
No. 5D11-12.
District Court of Appeal of Florida, Fifth District.
January 27, 2012.
Kayla Keitt, Daytona Beach, pro se.
Natt O. Reifler, of Law Offices of Palmer, Reifler & Assoc., P.A., Orlando, for Appellee.
PER CURIAM.
We affirm the trial court's denial of Appellant's "Motion to Vacate the Final Judgment and Request for a New Hearing." However, our review of the record reflects a scrivener's error in the final judgment. The sum total of the judgment should be $142,500 plus costs and fees of $1,243.71 for a total of $143,743.71. The $47,500 awarded to Appellee in Count I of its complaint is a component of the award in Count II. To include it again would improperly count it twice. On remand, the final judgment shall be corrected.
AFFIRMED and REMANDED FOR CORRECTION OF JUDGMENT.
ORFINGER, C.J., SAWAYA and EVANDER, JJ., concur.